 



EXHIBIT 10.17

FIRST AMENDMENT
OF
U.S. BANCORP NON-QUALIFIED RETIREMENT PLAN

     The U.S. Bancorp Non-Qualified Retirement Plan (the “Plan Statement”) is
amended as follows:

1.     MONTHLY EARNINGS (Included Items). Effective October 1, 2003,
Section 2.18(a) of the Plan Statement shall be amended to delete item (vii) (the
inclusion of ordinary income from restricted stock), to add the word “and”
before item (vi), and to add a “.” at the end of item (vi).

2.     MONTHLY EARNINGS (Excluded Items). Effective October 1, 2003,
Section 2.18(b) of the Plan Statement shall be amended so that item (vii) reads
in full as follows:

(vii) the value of all stock options and stock appreciation rights (whether or
not exercised), restricted stock, and other similar amounts.

3.     TRANSITION RULES. Effective October 1, 2003, a new Section 2.28 of the
Plan Statement shall be added that reads in full as follows:

2.28.     Transition Rules.

Restricted Stock. Notwithstanding any provision in the Plan (including any plan
incorporated by reference into the Plan) or in any other nonqualified retirement
plan maintained by the Employer to the contrary, the compensation used to
determine an Other Benefit shall not include restricted stock (i) that is
granted to an individual on or after October 1, 2003, or (ii) that was
previously granted to an individual in which the individual becomes fully vested
on or after October 1, 2003.

4.     SAVINGS CLAUSE. Save and except as expressly amended, the Plan Statement
shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT
OF
U.S. BANCORP NON-QUALIFIED RETIREMENT PLAN

     The U.S. Bancorp Non-Qualified Retirement Plan (hereinafter referred to as
the “Plan Statement”) is hereby amended in the following respects:

1.     NORMAL FORM OF BENEFIT — WHEN PAYABLE. Effective October 1, 2003,
Section 4.02 of the Plan Statement shall be amended to add a final sentence that
reads as follows:

Notwithstanding the foregoing, the first payment to a Participant who is an
employee of the Employer who becomes an employee of Piper Jaffray Companies or
its subsidiaries at the time of and in connection with the spin-off of U.S.
Bancorp Piper Jaffray Inc., pursuant to the Separation and Distribution
Agreement between U.S. Bancorp and Piper Jaffray Companies, shall in no event be
due prior to 30 days after such Participant ceases to be an employee of Piper
Jaffray Companies or its subsidiaries (unless such Participant is entitled to a
benefit based on Disability, in which case this sentence shall not apply).

2.     OTHER BENEFITS — WHEN PAYABLE. Effective October 1, 2003, a new Section
5.06 shall be added to the Plan Statement that reads as follows:

5.06.      Effect of Spin-Off of Piper Jaffray Companies. Notwithstanding the
foregoing, solely for the purpose of determining when a Participant who is an
employee of the Employer who becomes an employee of Piper Jaffray Companies or
its subsidiaries at the time of and in connection with the spin-off of U.S.
Bancorp Piper Jaffray Inc., pursuant to the Separation and Distribution
Agreement between U.S. Bancorp and Piper Jaffray Companies, is entitled to
commence payment of benefits under the Plan (including under Appendices to the
Plan), such employees shall not be considered to have a termination of
employment, severance from employment, or separation of service under this Plan
(including under the Appendices to the Plan) based on the transfer of that
employee’s employment from the Employer to Piper Jaffray Companies or its
subsidiaries.

3.     SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the
Plan Statement shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT
OF
U.S. BANCORP NON-QUALIFIED RETIREMENT PLAN

     The U.S. Bancorp Non-Qualified Retirement Plan (the “Plan Statement”) is
amended in the following respects:

1.     APPENDIX B-12. Effective January 1, 2003, the Plan Statement shall be
amended by the addition of the attached Appendix B-12.

2.     APPENDIX B-13. Effective January 1, 2003, the Plan Statement shall be
amended by the addition of the attached Appendix B-13.

3.     SAVINGS CLAUSE. Save and except as expressly amended above, the Plan
Statement shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



APPENDIX B-12

SUPPLEMENTAL BENEFITS

This Appendix B-12 summarizes the supplemental benefits payable to the named
Participant under the Plan.

     
Participant
: Michael J. Doyle
 
   
Formula
: Fifty-five percent (55%) of the Participant’s Final Average Monthly Earnings
(as defined in Section 2.17 of the Plan) reduced by all of the following (each
of which shall be considered an “offsetting benefit” for purposes of this
Appendix B-12): the Participant’s benefit under the Qualified Plan and the
Participant’s Excess Benefit under this Plan and any retirement benefit paid or
payable to the Participant under all pension plans of his two former employers
immediately prior to U.S. Bancorp.
 
   
Normal Form of Payment
: Life annuity with ten (10) years certain
 
   
Vesting Service Start Date
: From January 1, 2003
 
   
Vesting
: 100% vested at December 31, 2012, if continuously employed by U.S. Bancorp
from the Vesting Service Start Date through December 31, 2012
 
   
Unreduced Retirement Age
: 62
 
   
Early Retirement Reduction
: 1/180 per month prior to age 62, plus
 
  1/360 per month prior to age 60
 
   
Earliest Payout Date
: Age 55 and 100% vested

B-12-1



--------------------------------------------------------------------------------



 



APPENDIX B-13

SUPPLEMENTAL BENEFITS

This Appendix B-13 summarizes the supplemental benefits payable to the named
Participant under the Plan.

     
Participant
: Jennie P. Carlson
 
   
Formula
: Fifty-five percent (55%) of the Participant’s Final Average Monthly Earnings
(as defined in Section 2.17 of the Plan) reduced by all of the following (each
of which shall be considered an “offsetting benefit” for purposes of this
Appendix B-13): the Participant’s benefit under the Qualified Plan and the
Participant’s Excess Benefit under this Plan.
 
   
Normal Form of Payment
: Life annuity with ten (10) years certain
 
   
Vesting Service Start Date
: From January 1, 2003
 
   
Vesting
: 100% vested at December 31, 2012, if continuously employed by U.S. Bancorp
from the Vesting Service Start Date through December 31, 2012
 
   
Unreduced Retirement Age
: 62
 
   
Early Retirement Reduction
: 1/180 per month prior to age 62, plus
 
  1/360 per month prior to age 60
 
   
Earliest Payout Date
: Age 55 and 100% vested

B-13-1